UNITED STATES, Appellee

                                       V.

                 Robert B. OGREN, Seaman Recruit
                       U.S. Navy, Appellant


                                No. 00-0169
                        Crim. App. No. 99-0041


    United States Court of Appeals for the Armed Forces

                         Argued October 11, 2000

                         Decided May 2, 2001

BAKER, J., delivered the opinion of the Court, in which
CRAWFORD, C.J., and SULLIVAN, GIERKE, and EFFRON, JJ.,
joined.

                                   Counsel

For Appellant: Major Charles C. Hale, USMC (argued);
   Lieutenant Commander L. J. Lofton, JAGC, USN (on brief).

For Appellee: Lieutenant Deborah Sue Mayer, JAGC, USNR
   (argued); Colonel Kevin M. Sandkuhler, USMC, Commander
   Eugene E. Irvin, JAGC, USN, and Lieutenant Kevin S.
   Rosenberg, JAGC, USNR (on brief).


Military Judge:      Peter. J. Straub


       THIS OPINION IS SUBJECT TO EDITORIAL CORRECTION BEFORE PUBLICATION.
United States v. Ogren, No. 00-0169/NA




        Judge BAKER delivered the opinion of the Court.

        A general court-martial composed of a military judge

sitting alone convicted appellant, pursuant to mixed pleas,

of disrespectful language (3 specifications), disobeying a

petty officer, damaging military property, assault and

battery, and communication of a threat (2 specifications),

in violation of Articles 91, 108, 128, and 134, Uniform

Code of Military Justice, 10 USC §§ 891, 908, 928, and 934,

respectively.            One specification of communicating a threat

involved a violation of 18 USC § 871, “Threats against

President[.]”            Appellant was sentenced to a dishonorable

discharge, confinement for 12 months, and partial

forfeitures.           The convening authority approved these

results, and the Court of Criminal Appeals affirmed.

52 M.J. 528 (1999).

        On appellant’s petition, we granted review of the

following issue:

        WHETHER THE LOWER COURT ERRED IN FINDING APPELLANT’S
        CONVICTION OF THREATENING THE PRESIDENT OF THE UNITED
        STATES LEGALLY AND FACTUALLY SUFFICIENT AS THERE WAS
        NO EVIDENCE OF A “TRUE THREAT.”

        Although this Court has addressed the question of

threats, see, e.g., United States v. Phillips, 42 M.J. 127

(1995), this is a case of first impression involving the

interpretation of 18 USC § 871.              After adopting the so-


                                         2
United States v. Ogren, No. 00-0169/NA


called objective test in our analysis of the willfulness of

the threat and viewing the evidence in the light most

favorable to the prosecution, we conclude that a rational

trier of fact could have reasonably found beyond a

reasonable doubt that appellant knowingly and willfully

uttered a true threat in violation of § 871.                    We affirm.



                                         I.    Facts

        The events at issue occurred on July 21 and 22, 1998,

26 and 27 days after appellant was placed in pretrial

confinement awaiting general court-martial on unrelated

charges.

        On two separate occasions on July 21, appellant made

statements involving the President.                    Appellant first told

Petty Officer Lyell: “**** off.                   And **** the rest of the

staff.       **** Admiral Green.              Hell, **** the President, too.

. . .      [As] a matter of fact, if I could get out of here

right now, I would get a gun and kill that bastard.”                    Petty

Officer Lyell understood that this latter reference was to

the President of the United States.                    Appellant did not

indicate that he had a plan or scheme to get a gun and kill




                                              3
United States v. Ogren, No. 00-0169/NA


the President.            However, Petty officer Lyell took the

statement seriously.1

        Appellant’s second statement was to Operations

Specialist Second Class Marnati, recounted by Marnati at

trial as follows:

        OSI Marnati: [I asked appellant] why he was beating
        on his cell and what’s he yelling for. . . . He told
        me, “I can’t wait to get out of here, Man.” I said,
        “Why?” He said, “Because I’m going to find the
        President, and I’m going to shove a gun up his ***,
        and I’m going to blow his ******* brains out.”. . .I
        asked him which President he was talking about. . . .
        He said, “Clinton, Man. I’m going to find Clinton and
        blow his ******* brains out” or similar to that.

Appellant’s statements surprised Marnati.2              He had never

heard anyone threaten the President before.3              Lyell and

Marnati recorded appellant’s statements in the log and

telephoned the Secret Service.               There is no indication in

the record that either statement was made for political,

religious, or moral reasons.

        The Secret Service responds whenever it receives a

report that someone has threatened the President.               On July

22, Special Agent Cohen interviewed appellant.               Asked to


1
 At trial, Lyell stated: “[T]hat’s a little bit more serious of
anything else that he had done. . . . I took him serious enough, yes.”
2
  Marnati testified he was surprised “[n]ot so much [by] the way he said
it; it’s just the fact he actually said it and what he was going to
do.”
3
  The record is ambiguous as to whether appellant told one staff member
that he wanted to use a knife to kill the President and another staff
member that he wanted to use a gun to kill the President.


                                         4
United States v. Ogren, No. 00-0169/NA


describe what he had said, appellant repeated his

statements with words similar to those described above.

Special Agent Cohen testified:                    “[H]e did admit to making a

threat -- but he didn’t say again that he would do it, no.”

Significantly, when appellant was asked whether he owned

guns, he responded:                “No, but I can get them.”     Appellant

also asked Special Agent Cohen “if his other than honorable

discharge would affect his ability to get weapons . . . for

hunting.”         At the same time, appellant told the Secret

Service that he was blowing off steam and was expressing

displeasure at his incarceration.                   In response to a query

by Special Agent Cohen, appellant drafted a sworn statement

of apology to the President.

        The record reflects that appellant was a “problem

confinee” with a mixed record.                    At times, he was respectful

and followed orders.                However, he was always making

comments to the staff and other confinees.                   He would holler

at them from his cell.                   He would constantly indicate he did

not want to be in the pretrial confinement facility.                   There

were a couple of times appellant caused problems and was

placed in segregation.                   However, after his Secret Service

interview, appellant “pretty much quieted down and started

actually becoming a little bit more cooperative and




                                              5
United States v. Ogren, No. 00-0169/NA


adherent to rules and regulations.”                 Appellant did not

subsequently threaten the President.



                                     II.   Discussion

        Section 871(a) of Title 184 was enacted in 1917 against

a backdrop of three presidential assassinations.5                   The

statute is intended to prevent and deter individuals from

attacking the President or inciting others to do so.6                      The

statute is also intended to prevent disruptions in the

ability of the President to undertake his responsibilities

caused by confining his activities and movement, including

those activities of a public nature.                    Rogers v. United

States, 422 U.S. 35, 47 (1975)(Marshall, J., concurring);


4
Section 871(a) provides:

        Whoever knowingly and willfully deposits for conveyance in the
        mail or for a delivery from any post office of by any letter
        carrier any letter, paper, writing, print, missive, or document
        containing any threat to take the life of, to kidnap, or to
        inflict bodily harm upon the President of The United States, the
        President-elect, the Vice President or other officer next in the
        order of succession to the office of President of the United
        States, or the Vice President-elect, or knowing and willfully
        otherwise makes any such threat against the President, President-
        elect, Vice President, or Vice President-elect, shall be fined
        under this title or imprisoned not more than five years, or both.

As originally enacted, the statute applied only to the President of the
United States.
5
  President Lincoln (1865), President Garfield (1881), and President
McKinley (1901). Those purposes remain as valid and needful today as
they were in 1917. Since 1917, there has been one presidential
assassination and at least six attempts to kill the President or
President-elect.
6
    See 53 Cong. Rec. 9377-9378 (1916).


                                             6
United States v. Ogren, No. 00-0169/NA


Roy v. United States, 416 F.2d 874, 877 (9th Cir. 1969);

United States v. Hoffman, 806 F.2d 703, 706 (7th Cir.

1986); see also H.R. Rep. No. 652, 64th Cong., 1st Sess. (May

8, 1916) (“It is the first and highest duty of a Government

to protect its governmental agencies, in the performance of

their public services, from threats of violence which would

tend to coerce them or restrain them in the performance of

their duties.”).              Finally, the legislative history

indicates that Congress considered threats against the

President to be of such significance as to warrant a

statutory prohibition different from the statutes

applicable to other officials.7

        However, Congress was also mindful of the statute’s

potential to reach protected First Amendment speech and

intended to establish more than a technical offense.             As

the Floor Manager for the bill stated:

        I think it must be a willful intent to do serious
        injury to the President. If you make it a mere
        technical offense, you do not give him much of a
        chance when he comes to answer before a court and




7
  The statement of Representative Mann illustrates these points:
“Assaulting the President of the United States is quite a different
matter from assaulting some private individual. . . .[I]n this bill you
are differentiating the office of President, and the man who fills the
office, from any other citizen of the United States, as ought to be
done.” Representative Webb went further, suggesting that one purpose
of the bill was to protect the President from the “annoyance” of
threatening mail and not only to protect his life. 53 Cong. Rec. 9377.


                                         7
United States v. Ogren, No. 00-0169/NA


        jury. I do not think we ought to be too anxious to
        convict a man who does a thing thoughtlessly.

53 Cong. Rec. 9378.

        With this legislative history in mind, courts have

required the Government to prove two elements beyond a

reasonable doubt to convict pursuant to § 871(a).               First,

the threat rendered must be a “true” threat.               Second, the

threat must be knowing and willful.

        A.     True Threat

        Section 871(a) must be read consistent with the

dictates of the First Amendment.8               Justice Douglas has

observed that criticism of the President and Congress is an

American birthright: “Suppression of speech as an effective

police measure is an old, old device, outlawed by our

Constitution.”            Watts v. United States, 394 U.S. 705, 712

(1969) (concurring).                Therefore, only “true” threats have

been found to satisfy the statute’s threshold of criminal

conduct; a true threat is not protected First Amendment




8
  The First Amendment provides that “Congress shall make no law...
abridging the freedom of speech[.]”



                                           8
United States v. Ogren, No. 00-0169/NA


speech.9        United States v. Howell, 719 F.2d 1258, 1260 (5th

Cir. 1984); United States v. Carrier, 672 F.2d 300, 303,

306 (2d Cir. 1982).                In addition to political hyperbole,

“true” threats also may not include jests or innocuous

remarks.        Watts, 394 U.S. at 707-08.

        In Watts, the Supreme Court found § 871(a)

constitutional on its face, but reversed Watts’s conviction

because: (1) the “context"; (2) "the expressly conditional

nature of the statement"; and (3) "the reaction of the

listeners" indicated Watts’s words did not amount to a true

threat but, rather, a “kind of very crude offensive method

of stating a political opposition to the President.”               Id.

Applying this three-part language, courts have struggled

with the concept of what constitutes a “true threat.”

        In Howell, a patient in a state hospital made

threatening remarks against the President.               The FBI was

notified by the hospital, and an agent visited Howell.

Howell proceeded to tell the agent “that he had a .357

caliber pistol and that there were two people he wanted to




9
  Justice Holmes’s analogy to shouting “Fire!” in a crowded theater is,
perhaps, the most famous expression of the limitations of the First
Amendment; however, its illustrative instruction only goes so far, as
it is an example free of political content. See generally H. Kalven,
A Worthy Tradition (1988), for discussion of the Court’s First
Amendment jurisprudence and what Kalven describes as “the basic problem
of finding an accommodation between speech too close to action and
censorship too close to criticism.” Id. at 156.


                                           9
United States v. Ogren, No. 00-0169/NA


kill—one of them was the President.”          Howell was advised of

his constitutional rights and stated: “If released, I would

make my way to Washington and kill him—I will kill the

President.”          The FBI agent asked Howell to write down his

statements, and Howell said he wanted a lawyer.          The next

day, Howell handed a hospital social worker an envelope for

the FBI agent containing a letter detailing his threats

against the President. 719 F.2d at 1260.          The Howell court

found Howell’s threats to be “true” threats, and that,

“[f]ar from attempting to influence others, Howell was

merely stating his own unambiguous and apparently quite

serious intention to take the life of the President.”          Id.

at 1260-61.

        In United States v. Miller, 115 F.3d 361 (6th Cir.

1997), a prisoner claimed that “a rational person” would

not believe that a letter he wrote to the President

“published a ‘true threat’ to kill or injure the President

or the Vice President because he was incarcerated in a

penal institution at the pertinent time and because the

letter’s content evinced a delusional originator.” Id. at

363.

        In deciding that the lower court properly submitted

the “true threat” issue to the jury, the Miller court

found:


                                         10
United States v. Ogren, No. 00-0169/NA


                The writing menacingly suggested its author’s
                motives for inflicting injury upon the President
                and the Vice President, pointedly asserted that
                his claimed associates outside the prison would
                carry out the threatened assassinations, and
                confidently proclaimed his perceived immunity
                from prosecution by virtue of his incarceration
                alibi. The manifest instability and
                irrationality of the perpetrator of these menaces
                did not objectively diminish the letter’s
                credibility but instead predictably heightened
                apprehension by its recipients that the author
                could be sufficiently imbalanced to seek the
                realization of his proclamations.


Id. at 364.

        In United States v. Frederickson, 601 F.2d 1358 (8th

Cir. 1979), the court distinguished between statements that

formed the basis of three counts alleging threats against

the President.10            The Frederickson court found that the

statement, “I will have to kill him,” referring to the

President, was properly submitted to the jury for a

determination whether it was a true threat because it was

made seriously and without provocation.            On the other hand,




10
  Frederickson was arrested for trespass in Iowa. While in custody, he
told the police that he was from California and was on his way to
Washington to sue the President. He then made these three additional
statements to the police for which he was prosecuted: “Sue him? I
probably wouldn’t get any money anyway. I will have to kill him.”
(Count I); “Well, as soon as my toys get here I will eliminate all the
pigs from the President on down.” (Count II); “You know, I have an M-
79 [grenade launcher]. I am going to blow them all up. I start with
the President and go down.” (Count III). 601 F.2d at 1361-62. The
court reversed on Count II and affirmed Frederickson’s convictions on
Counts I and III.


                                         11
United States v. Ogren, No. 00-0169/NA


statements that he would blow up “pigs” starting with the

President and going down, made while upset about his

arrest, were distinguished from the same statements made

when he was “outwardly calm” and he

                volunteered a scheme of assassination utilizing a
                specific weapon and commencing with a particular
                individual, the President, who could be found in
                the place that was Frederickson’s announced
                destination, Washington, D.C.

Id. at 1364.           The former were found not to have been

properly submitted to the jury to decide the “true threat”

issue.       The latter were found to have been properly

submitted.

        B.      Willful

        The statute also requires that a threat be knowing and

willful.        A threat is knowingly made if the speaker

comprehends the meaning of the words uttered by him.

Ragansky v. United States, 253 F. 643, 645 (7th Cir. 1918).

However, federal circuits are divided as to whether the

test for willful conduct is objective or subjective, that

is, whether the statement must reflect an apparent intent

to threaten or an actual intent.

                1.     The Objective Test

        A majority of circuits apply an objective test:

United States v. Fulmer, 108 F.3d 1486 (1st Cir. 1997);

United States v. Johnson, 14 F.3d 766 (2d Cir. 1994);


                                         12
United States v. Ogren, No. 00-0169/NA


Rogers v. United States, 422 U.S. 35; United States v.

Miller, 115 F.3d 361; United States v. Hoffman, 806 F.2d
703; Roy v. United States, 416 F.2d 874; Watts v. United

States, 394 U.S. 705.                    The objective test requires “only

that the defendant intentionally make a statement, written

or oral, in a context or under such circumstances wherein a

reasonable person would foresee that the statement would be

interpreted by those to whom the maker communicates the

statement as a serious expression of an intention to

inflict bodily harm upon or to take the life of the

President.”11          Roy, supra at 877; see also Rogers, supra at

43-44 (Marshall, J., concurring) (“a showing merely that a

reasonable man...would have foreseen that the statements he

made would be understood as indicating a serious intention

to commit the act”).                In other words, the willfulness of

the statement is measured by the reasonably foreseeable

consequences of the words uttered.                     Courts have upheld

convictions where the declarant pleaded impossibility

(United States v. Howell, 719 F.2d 1258) or diminished

capacity (United States v. Johnson, supra), or could not

have acted upon the threat due to incarceration (Miller).




11
  In Roy, the Ninth Circuit appears to have considered both
perspectives. 416 F.2d at 877-78.


                                               13
United States v. Ogren, No. 00-0169/NA


        This court has not had occasion to evaluate the

application of 18 USC § 871 as assimilated through Article

134.      In addressing the application of Article 134, this

Court has applied an objective test for willfulness (“The

intent which establishes the offense is that expressed in

the language of the declaration, not the intent locked in

the mind of the declarant.”               United States v. Greig, 44 M.J.
356, 357 (1996) (citing United States v. Humphrys, 7 USCMA

306, 307, 22 CMR 96 (1956)).               The offense is complete “when

an ‘avowed determination to injure another is announced’”

(Humphrys, supra, citing United States v. Holiday, 4 USCMA

454, 458, 16 CMR 28 (1954)), provided that the language

communicated and all the surrounding circumstances would

lead a reasonable person in the recipient’s place to

perceive a threat.               Phillips, 42 M.J. at 129.

                2.     The Subjective Test

        At least one circuit has adopted a subjective test,

holding that a “threat can form a basis for conviction

under the terms of Section 871(a) only if made with a

present intention to do injury to the President....There is

no danger to the President’s safety from one who utters a

threat and has no intent to actually do what he




                                          14
United States v. Ogren, No. 00-0169/NA


threatens.”12          United States v. Patillo, 431 F.2d 293, 297-

98 (4th Cir. 1970).                In Frederickson, the Eighth Circuit

applied the subjective test as “the law of this case,”

without necessarily adopting that standard as the law of

the circuit. 601 F.2d at 1363.

                3.     The Supreme Court

        In Watts, the Supreme Court did not reach this element

of the offense and resolve the split between circuits,

finding instead that the threat uttered by Watts13 was not a

true threat.           However, the Court expressed “grave doubts

about” an objective test of willfulness based on “an

apparent determination to carry...[a threat] into

execution.” 394 U.S. at 707-08.

        In Rogers, the Court again declined to resolve the

split between circuits as to the proper test for

willfulness, ruling on grounds unrelated to the

interpretation of the statute.                  However, Justice Marshall



12
  The court went on to note an exception to its analysis where
“inflammatory statements are made in a ‘full context’ evidencing on the
part of the speaker a reckless disregard for the strong likelihood that
his listeners would be incited to do harm to the President.” 431 F.2d
at 298.
13
  During a public rally on the Washington Monument grounds, Watts
engaged in a discussion with a number of the participants. In response
to a statement that he get more education before expressing a view on
the Vietnam War and the draft, Watts responded: “They always holler at
us to get an education. And now I have already received my draft
classification as 1-A and I have got to report for my physical this
Monday coming. I am not going. If they ever make me carry a rifle the
first man I want to get in my sights is L.B.J.” 394 U.S. at 706.


                                           15
United States v. Ogren, No. 00-0169/NA


argued that at a minimum, the willful arm of § 871(a)

should require “that the defendant appreciated the

threatening nature of his statement and intended at least

to convey the impression that the threat was a serious

one.” 422 U.S. at 46 (concurring).                   Consistent with the

Rogers perspective, a majority of courts have concluded

that whether measured by subjective or objective intent,

the defendant need not have intended to carry out the

threat, but only to have made a threat.14                      See, e.g., United

States v. Hoffman, 806 F.2d 703.



                                         III.    Conclusion

        Like other federal courts, we apply the Watts language

for determining a true threat.                       We also agree with the

majority of federal circuits and adopt the objective

standard for determining whether the communication was

willful.          We do so based on the plain language of the

statute, its legislative history, and our review of federal

case law, which is particularly relevant to this court in

interpreting Title 18.                   The objective test more closely

tracks Congress’s intent in passing § 871 than the

subjective test.              Although the protection of the

President’s life is the paramount concern of the statute,

14
     See the comments of Rep. Webb and Volstead.            53 Cong. Rec. 9377-79.


                                                16
United States v. Ogren, No. 00-0169/NA


the statute is also intended to protect against the harm

associated with the threat itself. 422 U.S. at 47.    This

harm may occur at the moment a threat issues, e.g., with a

change in schedule or the dispatch of investigators.              Thus,

even if the recipient’s response to a threat is

subsequently found to be unreasonable, one of the harms

Congress sought to avoid will have already occurred.15

        In contrast, the subjective test, which seeks to find

the declarant’s actual intent, imposes too high a threshold

to accomplish the purposes for which § 871 was enacted.

While application of a subjective test might deter actual

assaults on the President, it might not deter a

subjectively neutral declarant from inciting others to

action, or from disrupting the President’s activities where

the Secret Service does not have the luxury of knowing

actual intent.            For these reasons, § 871(a) does not

require that the trier of fact, or the Secret Service, look

into the mind of the declarant to determine actual intent.


15
   Because 18 USC § 871 can be violated by persons not subject to the
UCMJ, our ultimate conclusion as to the sufficiency of the evidence in
this case is not based on the President’s special status as Commander
in Chief or appellant’s status as a member of the armed forces. Our
decision to adopt an objective standard for willfulness, however, is
consistent with the maintenance of good order and discipline in the
armed forces and serves to promote the proper relationship between the
military force and its Commander in Chief. Nor do we rely on United
States v. Stickrath, 242 F. 151 (S.D. Ohio 1917), cited by the lower
court, which offers the Government too pliant a description of the
objective test.



                                         17
United States v. Ogren, No. 00-0169/NA


        In adopting the objective standard, we are cognizant

of the Supreme Court’s “grave concern” with an “apparent”

rather than actual intent test, as well as the Court’s

corresponding admonition that “we must interpret the

language Congress chose against the background of a

profound national commitment to the principle that debate

on public issues should be uninhibited, robust and wide-

open[.]” 394 U.S. at 708.         Congress did not intend to

create a technical offense.               For these reasons, application

of 18 USC § 871(a) necessarily encompasses a careful

application of law to facts.               This is particularly so given

the importance of distinguishing between a true threat and

protected speech.              There is little margin for legal error

where the First Amendment and the safety of the President

are at stake; what comes out of mouths may have grave

consequences for both.

        In the case at bar, our duty is to determine whether

“viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable

doubt."        Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Applying that standard to this case, we conclude that a

rational trier of fact could have found that appellant




                                          18
United States v. Ogren, No. 00-0169/NA


threatened the life of the President, in violation of 18

USC § 871(a).

        First, appellant’s threats were “true” threats.                  They

were not conditional on the occurrence of an event, such as

induction in the armed forces.16                     Moreover, the specific

context and the reaction of the listeners in that context

set these words apart.                   This is evidenced by the testimony

of Petty Officers Lyell and Marnati.                     In a context where

appellant frequently hollered from his cell, they took

these threats seriously.                   They distinguished these words

from appellant’s other words.                      They logged them in and then

they called the Secret Service.

        This specific context and the reaction of the

listeners are also directly relevant to the second

necessary conclusion -- appellant’s threats were knowing

and willful.             Appellant should have reasonably foreseen

that his threats would be understood to be more than a

crude method of responding to confinement.                     Pivotal here




16
  In Watts, the Court found that Watts’s threat was conditioned on his
induction into the armed forces: “If they ever make me carry a rifle
the first man I want to get in my sights is L.B.J.” 394 U.S. at 706.
As discussed above, courts have not found release from incarceration or
a mental health facility to be conditional from the perspective of
Watts. See, e.g., United States v. Howell, 719 F.2d 1258 (defendant in
state hospital at time of threat); United States v. Miller, 115 F.3d
361 (defendant in state penitentiary). Similarly, appellant's limited
period of confinement did not make his threat conditional under Watts.


                                              19
United States v. Ogren, No. 00-0169/NA


are appellant’s responses to Special Agent Cohen.                      If we

accept arguendo that there is doubt whether appellant

should have reasonably foreseen that his statements to

Petty Officers Lyell and Marnati were threats on July 21

(given his track record of verbal insult), this doubt does

not carry over to July 22.                  On July 22, with the benefit of

a night to reflect and aware that his words had resulted in

a Secret Service interview, appellant did not disavow his

threat made the previous day.                     When asked, he repeated what

he had told Petty Officers Lyell and Marnati.                    But

appellant went further.                  Critically, he told Special Agent

Cohen that he could get weapons if he wanted, and he asked

whether his other than honorable discharge would preclude

him from getting weapons.                  In this sense, the case

parallels Howell, where the defendant was given a night to

reflect and still provided his threatening remarks in

writing the next morning.

        The law makes clear that neither Petty Officers Lyell

and Marnati, nor Special Agent Cohen, were required, nor

could they be expected, to divine appellant’s actual and

subjective interest in procuring weapons when released from

confinement.           Appellant had said enough to trigger the

policy interests and prohibitions of § 871(a).




                                             20
United States v. Ogren, No. 00-0169/NA


        Appellant’s threats may have been made in anger and

frustration at being incarcerated, but that does not excuse

their threatening content.               In some cases, it may make the

threat more credible, as noted by the Miller court.               Nor

were appellant’s words uttered in a political context,

intertwined with the substance of political protest or

criticism, or an effort at sharing ideas.17

        The decision of the United States Navy-Marine Corps

Court of Criminal Appeals is affirmed.




17
 To paraphrase Judge Learned Hand in United States v. Dennis, 183 F.2d
201 (2d Cir. 1950), having not brought himself within the zone of
protected speech, we need not decide how far outside that zone
appellant has landed.


                                          21